OFFICE   OF THE ATTORNEY         GENERAL,OF       TEXAS
                             AUSTIN




xoaorrble Guy Tumor
county Auditor
xmntoa, Toxa8




                                                 the   abovo-rtatml




                                       ro drawPing 63 In-




                       her    lat Of rrah year after        the
                       0rr    and dlrohargoh     all rli6ibl.
                        urlag daring thr proowllng          fir-
                        her with the Intwort         oa ruoh
                      nd the rlaking    rum3 rbquimizaat8
                  ereon,    out of the County and DiBtrIot
     &tway    Fund ant 8urplUS r0mInIag             In 8alb FuM
     ofor and l  boio Thror Elllloa       Dollars     (~S,GOO,OOO)
     whloh rhall    be aarrird    iOnmrd a8 working Oapltal
     or aa a rorolrllySun6 #hall be ret arid@ and
     eredltd   to aa laoouot whioh rhall           be known aa
     *L&tar&l f;oad AOOOUS,' provldod, howovar,               all
     aonry on drporlt      wlth the 3tak      trraaunr      la the
     Co\urty an& Road DI8trIrt       Rlghvar Fund at tbo
     01000 of tha day of AU&Wt         81, 1959, rhall        be
gonombla   Our turnor,     paar   8


     held, osod and applied     lxolurIro    to the papent
     0r prlnolpal,    Interrst  aad slnklfig   rund requlro-
     monts oa ladebt~dnrss     ooertltutlng    eligible    ob-
     lI@tIOns     uadw Chapter IS, Aat8, Third Called
     SossIoa of the ?ort -8eoond La~Islsture           and
     amendments thento I n SirSOt 8t the tIms this
     Aot ~SOOSSS ltr0otitS.

            *As soon as praotioablo          after    the passago
     of this Aot and baton          thr Latrral      F:oad Aooount
     IS lllOOate4 to tha OOUntISS, the BoS?d 8hall
     dotoralao the amount raah aounty and oaah de-
     tinad mad dIstrIot          has paid sin00 January 1,
     1933, under the provisions           of Chapter 13, Aots
     of thr Third Callod Session           of the Fortpsoaond
     Legislature,      as amended,toward Its debt senlae
     upon bondswhloh at the tlnm of payment won
     lllglblo     to partlolpatr      In the County and Road
     Dirtriot     Highway Fund,and shall           drduot tram the
     amnuat paId by suah oountr or defined                road dls-
     trlot    any aad all adranaeamts           ma& by the Board
     to suoh oountf or doriaed road dirtriot                 In ad-
     justing,     refunding or prepaying the llIgIblo             ob-
     ligation8     or suah count7 or defined read dlstriot,
     and after -king        suoh deduotloas,        the Board shall
     oredit    the Lateral     Road Aoaount o? la a haounty or
     dmtlned road dlstrlot         with the net balanoe         eon-
     trlbutrd     by suah oounty or road dlstrlot             toward
     the rotlremnt       of sa id   lllglblo     obligations     and
     said funds so oredited         to any oouaty or defined
     road dietriot      pay be used or expended br thr aoun-
     tlos and defined       road dirtriot       for the purposes
     lathorI&od      In this motion.
           *%ot later  than September 16th OS oath year
     thr said Board shall   lscertaia    the eraat amount
     of orono~ whloh hns bean llloaatod     to the said
     Latrral  Road Aoaount for suoh Usoal       year and which
     8t that time Is available.       The Board shall  allo-
     o&to to laah oountr Itr proportionate       part of the
     moalrs la said LaterAl     hoad ACaOMt, whloh allo-
     oatloa  shall  be QetermlBed In the fOllOviag     manner:
           w*   . l



          ‘Thr monies alloaatrd to eaoh oouaty from
     tho UtWal   Road Aooouat shall  br used by said
     OOuntl fI?St for paying the prInolp61,  Interest
.   -




        gonorabls      Guy Turner,    Fags   3


              and sinkIng       fund rsquinniants         maturing      durlag
              thm risoal      fear ror whloh suah mono7 was allo-
              cat84 to such oount             on boa&s, warrants         and
              other legal obllgat 1 oas Issued odor                 to Jaauaay
              f!, 19%      the proooeds of whIoh wer l             eotuallf     ox-
              gwadrd b laqulrl              rights    of way ior Stats         drs-
              Ignatrd highways, 2 t being the Intaatloa                   of the
              Leglslaturo       to drslgnatr and sot apart sufrlolsnt
              lnonry to pay Ofi and dIsoharga               6816 outstanding
              oblIgatIou8       Inournd       for right of ua~ loquIsItIon.
              Funds ratiaIaIng        In the Lateral        Road Fund of a4
              aounty after        the pymant of enid right              of war ob-
              ligations     mar be used by the aountr, under the
              dIrootIon      ot the Corimlsaloasrs          Court,    iOr anr
              ona or all ot the iollowlng              purposes:       (a) for
              tha a0 uIsItIon         or rights of way ror county latar-
              al roa 8 a and for the payment of legal obligations
              Inourrsd     thrraror      prior to January 8, 1939, (b)
              for the ooastruotIoa            or lmproromat        of county
              lateral     roads,     (0) for paying the principal,               In-
              terrst     aad sInkIng tuad rrqulrameats              of any bonds
              or warrants       whloh were legally          Issusd by suoh
               oounty or fioad DIStrIOt prior to January 2, 1939,
               the prooosds       or which wsrs actually           erpsnded      la
               the ooastruatlon        or I.:pro+snent        of lateral      oounty
               roads,    (4) ror the purpose of suppleaentlng                  funds
              appropriated        by the United Statrs          Gorcrmcoat       for
              ‘fiorks   Program      Adir.InIstratIoa      highway aonstruotlon,
               Pub110 u’orks Adn;iaIstration            highway oonstruotlon,
               and suah other graata of Federal funds as may bs
              &ado avallabls         to the oountlos        of this State for
               oouatf lateral        road oonstructlon,         aad (a) for ths
               purposs OS aooperatlng with the Stata Hlehway Da-
               partmsnt    and the Fedem           Gmernmnt        In the oon-
               struotlon     OS rarm-to-niarkst         roads.

                      *After    suoh allooatlon        bar, bean mada to the
              saroral     oountlas       In the state,     the Board shall      In
              writing     notify      th8 Chairnan of thr CommIsaIoners
              Court of sach aouaty of the amount whloh has been
              orsdltrd     to that countr.        After    rccelring     said not-
              Iao, the CommIssIonarr           Court rhall,       witt~in slxtr
              days; aotlry        the Board of the manner In whlah It
              has lxsroIsod         its option    as to thr one or more
              spsaItIs4      usss or raid money pormlttsd              undar this
              Aat."      * l *

                        Chapter   13, Aats, Third       callad    Session    of the Forty-
        second      Loglslatura    a ndlmaadmcats       thereto    l rs acts   aaknorledg-
goaorablo    W     Turnor,       Eage 4


w    th. 10881, umml mad IaplIad        obligation    -of the State
to oosQoaSAt0 mad rolaburso       the countlos     and doiined   road
(IIgtrIatsfor rrprndlturos       on highrays     auw and heretofore
oo~titutIng    a gatt   0s the system 0s Stats hi&varg, ON-
gtm     th# OOUnt~ and road d~strlot      highway fund, crest-
lsg and detlning     the powers and dutlas of the ‘BxmY of
county and Dlstrlot     Road In4~bt~dness,       presoribing   the
~tura of the obllgatlonr of tha oountlos and road din-
trlot8 that are eligible      for pmpmnt uador the term or
the Aot, and setting     forth other ~rorIsIons        we do not drem
neaessnrr   to state   hero.

             In   rfaw   0s   the    roregol~       rtatutes      and     facts      stated
in your inciWry fou are respoottull~ advised that      it  1s tho
opltilon of this L4pArtmeat that roar quart Ion should bs an-
-red
_--~     In the arrimati+e and Is so anawemd.   arfdaaa
                                                  -_ ._-_-   tb
                                                              _-
g a r ipW&XT&at8    to mwh liih
                              y o unfer m& h eIr
                                              n swd                     dla no t lxowd
any oonf3tItutlonal     or statutory 1ImltatIon.
             Trusting     that      the foregoing       fully     answers         your
inquiry,    wo remain

                                                    Yours wry           truly
                                             AT~RHEY           CEEXAL OF TZXAS




                                                               Ardell     wIlllros
                                                                         AasIstant